Order, entered on November 29, 1960, staying defendant Robertson Co. from taking depositions and taking any proceedings in an action pending in United States District Court for the Western District of Kentucky, unanimously reversed upon the law and upon the facts, with $20 costs and disbursements to the appellants, and the motion to stay proceedings is in all respects denied, with $10 costs. It is consistently held that, as a matter of law, a State court should not, in an action pending therein, stay or restrain a party therein from proceeding with or in an action in a Federal court (Penn Co. v. Pennsylvania, 294 U. S. 189, 195; Princess Lida v. Thompson, 305 U. S. 456, 465-466; Beardslee v. Ingraham, 183 N. Y. 411, 417; Admiral Corp. v. Reines Distrs., 9 A D 2d 410, affd. 8 N Y 2d 773). Furthermore, under the circumstances here, it is very proper that.the United States District Court action between the same parties should be tried before the trial of the action pending in this court. Concur — Botein, P. J., Valente, Stevens, Eager and Bergan, JJ.